*525The mother’s motion to vacate her default was properly denied because she failed to demonstrate a reasonable excuse for her nonappearance at the hearing and a meritorious defense to the neglect petition (see Matter of Amirah Nicole A. [Tamika R.], 73 AD3d 428, 428-429 [2010], lv dismissed 15 NY3d 766 [2010]). The mother’s claim that she had a fair notice hearing concerning her public assistance benefits that conflicted with the fact-finding and dispositional hearings fails to explain why she made no effort to schedule the fair notice hearing at a different time since she was aware of the date of the fact-finding hearing prior to the time the fair notice hearing was set.
The agency established that it exerted diligent efforts to reunite the mother with the child, including providing the mother with numerous referrals to drug treatment and other programs, mental health evaluations, and visitation. Despite these efforts, the mother failed to complete any portion of the service plan.
To the extent the mother appeals from the order of disposition, no appeal lies from an order entered on default (see Matter of Anthony M.W.A. [Micah W.A.], 80 AD3d 476 [2011]). Concur— Andrias, J.E, Sweeny, Moskowitz, Renwick and Freedman, JJ.